



COURT OF APPEAL FOR ONTARIO

CITATION: 1440825 Ontario Inc. v. Lenco Investment Ltd., 2014 ONCA 903

DATE: 20141216

DOCKET: C59031

Cronk, Juriansz and Epstein JJ.A.

BETWEEN

1440825 Ontario Inc.

Applicant

(Appellant)

and

Lenco Investment Ltd.

Respondent

(Respondent in Appeal)

Mark S. Shapiro and Mordy Mednick, for the appellant

William C. Kort, for the respondent

Heard and released orally: December 11, 2014

On appeal from the judgment of Justice Jamie K. Trimble of
    the Superior Court of Justice, dated June 17, 2014, with reasons reported at
    2014 ONSC 3536.

ENDORSEMENT

[1]

The appellant tenant appeals from the application judges ruling that a
    commercial lease between the parties and a right of first refusal in favour of
    the tenant contained in the lease were properly terminated by the respondent
    landlord.


[2]

We conclude that the appeal must be allowed.

[3]

The right of first refusal granted under Schedule C to the lease reads
    as follows:

Right of First Refusal

Purchase

In the event that the Landlord
    receives an Offer to Purchase the property, then Landlord shall give this
    Tenant notice, and Tenant shall have 30 business days from receipt of the Offer
    to Purchase to match or negotiate with the Landlord and failing agreement, this
    option shall be null and void and of no effect.  In the event that the Tenant
    exercises its right to purchase the building, then the closing shall be no
    later than 60 days from receipt of the Notice of the Purchase delivered to the
    Tenant.  This Right shall be applicable only during the first 5 years of the
    term and is terminated if either Landlord or Tenant gives notice of termination
    as set out in paragraph 11.01 of this lease.

[4]

The point of controversy in this case concerns the limiting language set
    out at the last sentence of the right of first refusal.  By that language, the
    parties agreed that the right of first refusal was subject to termination if
    either party terminated the lease in accordance with paragraph 11.01, the
    termination provision, of the lease.  Paragraph 11.01(2)(a) reads as follows:

11.01   TERMINATION
    UPON NOTICE AND AT END OF TERM



(2)   If the
    Premises are subject to an Agreement of Purchase and Sale or if the Premises
    are expropriated or condemned by any competent authority:

(a)     the Landlord shall have the right to terminate this
    Lease after March 1, 2014 by giving 3 months notice in writing to the Tenant;

[5]

The evidence before the application judge established that on February
    26, 2014, the landlord received an offer to purchase the leased premises from a
    third party.  On the same day, the landlord unconditionally accepted the offer
    and entered into an agreement of purchase and sale with the third party.

[6]

On March 21, 2014, the landlord delivered a copy of the agreement of
    purchase and sale to the tenant, together with a notice of termination
    purporting to terminate the lease.  The notice stipulated that the tenant had
    until June 30, 2014 to vacate the leased premises and provide vacant possession
    of the property to the landlord.

[7]

At no point prior to accepting the third partys offer to purchase did
    the landlord provide the tenant with notice of the offer to purchase or an
    opportunity to match the offer as contemplated under the contractual right of
    first refusal clause.

[8]

In these circumstances, relying on the decision of this court in
Benzie
    v. Kunin
, 2012 ONCA 766, the tenant submits that it was denied any
    opportunity to exercise its right of first refusal in a timely or meaningful
    fashion notwithstanding that its right crystalized into an equitable option to
    purchase the leased premises once the landlord received and was prepared to
    accept the third party offer to purchase.  The landlord, therefore, breached
    the terms of the lease and effectively denuded the right of first refusal of
    any meaning.

[9]

We agree.  The contractual right of first refusal and the termination
    clause in the lease must be read together and, to the extent possible, meaning
    must be accorded to each in accordance with the intentions of the parties as
    reflected in the language of the lease.  When the landlord received an offer to
    purchase on February 26, 2014 that it was prepared to accept, it was obliged to
    inform the tenant of the existence of the offer and to afford the tenant an
    opportunity to match the offer.  Until the landlord did so, it was not free to
    unconditionally accept a third party offer, thereby entering into an agreement
    of purchase and sale and positioning itself to terminate the lease under
    paragraph 11.01(2)(a) of the lease.

[10]

The
    landlord says, in effect, that its compliance with the right of first refusal
    clause was entirely at its discretion.

[11]

This
    interpretation of the lease must be rejected.  The interpretation of the lease
    urged by the respondent renders the right afforded to the tenant under the
    right of first refusal valueless.  It fails to accord any meaning to a key
    provision of the lease and is inconsistent with the landlords obligation of
    good faith dealings with the tenant.

[12]

Accordingly,
    the appeal is allowed.  Declarations are granted that: 1) the right of first
    refusal under the lease was not terminated by the landlords purported
    termination of the lease on March 21, 2014; and 2) the tenant exercised its
    right of first refusal in accordance with the terms of the lease.

[13]

In
    addition, it is ordered that the landlord enter into an agreement of purchase
    and sale with the tenant on the same or similar terms and conditions as set out
    in the agreement of purchase and sale entered into by the landlord with the
    third party on February 26, 2014.

[14]

The
    appellant is entitled to its costs of the appeal, fixed in the amount of
    $10,969.97, inclusive of disbursements and all applicable taxes.  The appellant
    is also entitled to its costs of the proceeding before the application judge,
    in the total amount of $5,600, inclusive of disbursements and all applicable
    taxes.

E.A. Cronk
    J.A.

R.G. Juriansz
    J.A.

Gloria Epstein
    J.A 


